Citation Nr: 0527772	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  99-18 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to February 1969, 
which included a tour of duty in the Republic of Vietnam from 
April 1968 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in New York, New York, which denied the claim of 
service connection for PTSD.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claim on appeal, and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of the claim.  

2.  The veteran experienced combat during his active duty in 
the Republic of Vietnam during the Vietnam War.  

3.  The veteran's claimed PTSD stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
Vietnam service.  

4.  PTSD was incurred as a result of the veteran's active 
duty and combat in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 4.125(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he has PTSD, which he incurred as a 
result of several stressful experiences in a combat zone 
while stationed in the Republic of Vietnam during the Vietnam 
War.  All of the veteran's claimed PTSD stressors involve 
being exposed to enemy gun and mortar fire while assigned to 
Company B, of the 43rd Signal Battalion - part of the First 
Cavalry Division, a combat unit.  The veteran describes his 
duties as not only supply officer, but as a platoon leader.  
The veteran's primary claimed PTSD stressor reportedly 
involved an incident in September 1968 where the veteran and 
his platoon were ambushed near Ahn Khe Pass.  At that time, 
the veteran's platoon came under enemy gun and mortar fire.  
The veteran has also described various incidents where the 
installations and remote signal sites he had in his charge 
were subject to harassing mortar and rocket fire.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence supports the 
claim of service connection for PTSD, and the appeal will be 
granted.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1131 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1); Pentacost v. Principi, 16 Vet. App. 124 (2002) 
(The veteran's presence in areas of documented combat, when 
verified, is sufficient evidence to find that he was exposed 
to a combat stressors, even without the explicit 
documentation of his participation in a specific historic 
event).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  

The evidence demonstrates that two of the three required 
elements to substantiate a grant of service connection for 
PTSD have been met: the veteran has been diagnosed as having 
PTSD, and the disorder was linked to military service during 
an August 1998 VA PTSD examination.  38 C.F.R. §§ 3.304(f); 
4.125(a) (2005).  Remaining is the issue of whether the 
veteran was subjected to a qualifying stressor during the 
course of his military service.  

The evidence of record is sufficient to show that the veteran 
saw combat service.  His service personnel and medical 
records indicate that during the entirety of his Vietnam 
tour, he was assigned duties as a supply officer attached to 
the 43rd Signal Battalion-a combat support unit of the First 
Cavalry Division (Air Assault).  
Both at his August 2005 Travel Board hearing and the RO 
hearing in September 1999, the veteran provided information 
and accounts consistent with a finding that as a supply 
officer and platoon leader assigned to this combat unit, he 
was personally exposed to combat.  In particular, the 
veteran's account of the manner in which his platoon was 
ambushed in September 1968 at Monastery Hill, near Ahn Khe 
Pass; his description of facts and circumstances common to a 
unit participating in direct combat support operations; and 
various accounts of his coming under enemy gun and mortar 
fire during combat operations is consistent with knowledge 
that he only could have accumulated during exposure to 
combat.  An officer efficiency report generated during the 
period of the veteran's Vietnam tour indicates that he 
"performed his duties during normal and hostile conditions 
in an exceptional manner," and is thus suggestive that the 
veteran's commanders recognized that the veteran had duties 
that were beyond those of routine, non-combat military 
responsibilities.    

The veteran's presence in areas of documented combat is 
sufficient to find he was exposed to combat stressors even 
without the explicit documentation of his participation in 
specific historic events.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (evidence sufficient to verify combat 
stressor of veteran who alleged stressor sustained in attack 
on Da Nang because veteran's unit was documented as present 
at time and vicinity of documented attack on Da Nang).  The 
correlation of the veteran's lay testimony with the 
historical record is sufficient to afford the presumption of 
a stressor in service, because the allegations of being 
subjected to enemy fire and artillery are consistent with the 
circumstances, conditions, and hardships of his service.  38 
C.F.R. § 3.304(f)(1).  

The favorable medical evidence of record includes a medical 
diagnosis of PTSD and medical evidence of a nexus between 
diagnosed PTSD and the stressful events of witnessing fellow 
soldiers die or become wounded by artillery fire in service, 
the additional two elements required to establish a claim for 
service connection for PTSD.  38 C.F.R. § 3.304(f).  
Specifically, the veteran was diagnosed with PTSD  on VA 
examination in August 1998, and in June and October 2000 
during numerous VA outpatient treatment sessions.  

Weighing the evidence of record, mindful of Pentecost, supra, 
the Board finds that the preponderance of the evidence of 
record supports the grant of the claim of service connection 
for PTSD.  In light of a diagnosis of PTSD, presumed to be 
credible evidence of the occurrence of claimed in-service 
stressors, consistent with the circumstances of the veteran's 
duties, and medical evidence linking the veteran's PTSD to 
the PTSD stressors, his claim of service connection for PTSD 
is granted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


